Case 19-17390         Doc 29  Filed 10/09/19 Entered 10/09/19 20:52:59           Desc Main
                                Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    NO. 19-17390
SHIRLEY J. NAILER-BREWER                            CHAPTER 13
a/k/a SHIRLEY JEAN BREWER
a/k/a SHIRLEY JEAN EMANUEL
a/k/a SHIRLEY JEAN NAILER-BREWER
a/k/a SHIRLEY JEAN NAILER,

               Debtor.                              JUDGE JACK B. SCHMETTERER

                                  NOTICE OF MOTION
TO:
       Shirley J. Nailer-Brewer
       6411 S. Campbell
       Chicago, IL 60629
       BY U.S. MAIL

       David M. Siegel, Attorney for Debtor         BY ELECTRONIC TRANSMISSION
       Tom Vaughn, Chapter 13 Trustee               BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on October 23, 2019, at 10:00a.m.., or as soon
thereafter as Counsel may be heard, we shall appear before the Honorable JACK B.
SCHMETTERER, Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #682,
Chicago, Illinois, and then and there present the attached Motion to Modify the Automatic
Stay, a copy of which is hereby served upon you.


                                  PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion
to Modify the Automatic Stay attached, upon the parties listed above, by the methods
specified, from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M.
on the 9th day of October, 2019.
                                                   BY: ________/s/ Terri M. Long________
                                                                 TERRI M. LONG

LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301 Fax: (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING, LLC SERVICER FOR DEUTSCHE
BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FFMLT TRUST 2005-
FF2, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-FF2, its
Successors and/or Assigns
Case 19-17390         Doc 29  Filed 10/09/19 Entered 10/09/19 20:52:59           Desc Main
                                Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    NO. 19-17390
SHIRLEY J. NAILER-BREWER                            CHAPTER 13
a/k/a SHIRLEY JEAN BREWER
a/k/a SHIRLEY JEAN EMANUEL
a/k/a SHIRLEY JEAN NAILER-BREWER
a/k/a SHIRLEY JEAN NAILER,

               Debtor.                              JUDGE JACK B. SCHMETTERER


                        MOTION TO MODIFY AUTOMATIC STAY

       Now comes SPECIALIZED LOAN SERVICING, LLC SERVICER FOR
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FFMLT
TRUST 2005-FF2, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-
FF2, its successors and/or assigns, (hereinafter referred to as “Movant”) a creditor herein,
by TERRI M. LONG, its attorney, and moves this Honorable Court for entry of an Order
modifying the restraining provisions of §362 of the Bankruptcy Code, and in support
thereof respectfully represents as follows:


       1. On June 19, 2019, the Debtor herein filed a petition for relief under Chapter 13
of the Bankruptcy Code.


       2. Movant is a creditor of the Debtor with respect to a certain mortgage upon real
estate, with a common address of 6411 South Campbell Avenue, Chicago, Illinois 60629.
As of September 29, 2019, the total debt was $65,710.97.


       3. According to the Debtor’s confirmed plan, the Debtor is the disbursing agent for
all post-petition mortgage payments to creditor.


       4. The Debtor has caused a default in post-petition monthly mortgage payments in
the amount of $1,359.00 as of September 29, 2019.
Case 19-17390      Doc 29     Filed 10/09/19 Entered 10/09/19 20:52:59            Desc Main
                                Document     Page 3 of 3

       5. SPECIALIZED LOAN SERVICING, LLC services the loan on the Property
referenced in this motion. In the event the automatic stay in this case is modified, this case
dismisses, and/or the Debtor obtains a discharge and a foreclosure action is commenced on
the mortgaged property, the foreclosure will be conducted in the name of Movant or
Movant’s successor or assignee. Movant, directly or through an agent, has possession of
the Note. The Note is either made payable to Movant or has been duly endorsed. Movant
is the original mortgagee or beneficiary or the assignee of the Mortgage/Deed of Trust.


       6.   Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.

         WHEREFORE, SPECIALIZED LOAN SERVICING, LLC SERVICER FOR
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FFMLT
TRUST 2005-FF2, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-
FF2, its successors and/or assigns, prays that this Honorable Court enter an Order
modifying the restraining provisions of §362 of the Bankruptcy Code to permit the said
Movant to foreclose its security interest in certain real estate, with a common address of
6411 South Campbell Avenue, Chicago, Illinois 60629, and for such other and further
relief as this Court may deem just.
                                             SPECIALIZED LOAN SERVICING, LLC
                                             SERVICER FOR DEUTSCHE BANK
                                             NATIONAL TRUST COMPANY, AS
                                             TRUSTEE FOR FFMLT TRUST 2005-FF2,
                                             MORTGAGE                     PASS-THROUGH
                                             CERTIFICATES, SERIES 2005-FF2, its
                                             Successors and/or Assigns

                                              BY: ________/s/ Terri M. Long________
                                                          TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING, LLC SERVICER FOR DEUTSCHE
BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FFMLT TRUST 2005-
FF2, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-FF2, its
Successors and/or Assigns
